DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of the Appeal Brief filed on 10/22/2020, PROSECUTION IS HEREBY REOPENED. The new grounds for rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
Response to Arguments
The rejection is changed below to reflect a lack of clarity in the previous office action as to the combination made under 35 U.S.C. 103 (a) in view of Schulze and Shalon. As the combination and rejection is updated to address this lack of clarity, this may be considered new grounds for rejection.
Applicant's arguments filed 10/22/2020 have been fully considered but they are not fully persuasive. With respect to the combination of Schulze and Shalon regarding “configured to be worn,” this is persuasive insofar as the rejection does not make sufficiently clear that Schulze does not teach and is not relied upon to teach a fully worn device including a worn processor. The rejection is made in view of the same references, however, the rejection is made as Shalon in view of Schulze to clarify the resultant combination.
With respect to “configured to be worn,” the previous rejection stated that “configured to be worn” is an intended use and did not make clear that the cited structure of Shalon was incorporated to include a processor that was also comprised in the ear-worn portion. The new grounds for rejection below are believed to clarify this point.
Applicant argues that acquisition, storage, and display of sensor data is not adequate to teach generating an assessment of a health state of a subject because there is no “analyzing or processing (the) data to assess,” and later “interpret(ing) those values.”
This is not persuasive because firstly, data is processed in order to store and display it. “Processing” in computer arts refers to the act of performing via a processor. Secondly, Applicant has not recited any particular analysis or processing steps for assessing a health state. Sensor data reflecting vital signs of a person, such as pulse, oxygen saturation, temperature, particularly when arranged in a display to be reviewed, is already an assessment of the health state of a subject and as pointed out, it was processed in order to be displayed. If Applicant’s invention includes a transformation of the data into a particular type of assessment (an interpretation, a report, a score, an index, etc.) then clarification of the claimed subject matter may be required.
Applicant goes on to suggest that the limitation “process signals from the reflective pulse oximeter and the motion sensor using the at last one algorithm to generate an assessment of a health state of the subject,” does require that the processed result from both the reflective pulse oximeter and the motion sensor be incorporated into the generated health assessment.
With respect, it does not because the claims do not state that both are incorporated. The steps as recited are: (1) processing pulse oximetry and motion sensor data and (2) generating an assessment of a health state. They are not recited with respect to each other. One example of what may be the intended meaning, clarified, is “configured to process signals from the reflective pulse oximeter and the motion sensor using the at least one algorithm and generating an assessment of a health state of the subject from the processed signals.” 
The remarks with respect to the motivation to combine are moot as they do not apply to the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Schulze et al. (U.S. Patent No. 6,556,852,) hereinafter referred to as Schulze.
Regarding claim 1, Shalon teaches an earpiece monitor (Fig. 1a-d shows several form factors of an earpiece fitting) configured to be worn by a subject  (Fig. 1a-d shows several form factors of an earpiece fitting), the earpiece monitor comprising: 
a battery configured to power the earpiece monitor (¶[0234]); 
an earpiece fitting (Fig. 1a-d shows several form factors of an earpiece fitting) configured to be inserted within an ear canal of an ear of the subject, wherein the earpiece fitting is configured to transmit sound to an inner ear or eardrum of the subject (¶¶[0164-0167] speaker or bone conduction);
a pulse oximeter (¶[0129], also ¶[0284] plethysmograph) configured to measure pulse rate and pulse intensity of the subject (¶[0299] pulse through ear-located plethysmograph sensor and/or oxygen saturation); 
a motion sensor configured to monitor footsteps and head motion of the subject (¶[0299] an accelerometer mounted on a head measures head motion, mounted on a body measures body motion including that of walking; this limitation does not require the raw data of the accelerometer be processed into a count of individual footsteps or head motions);
a digital memory for storing at least one algorithm (¶[0251]); and 
a processor configured to process signals from the reflective pulse oximeter using the at least one algorithm (¶[0235]) processor configured to process signals from the pulse oximeter and the motion sensor using at least one algorithm to generate an assessment of a health state of the subject (Fig. 5, element 43 accelerometer contributes to processed intake and caloric data, described in ¶[0429]; it is noted that this does not require that both processed signals of the pulse oximeter and processed signals of the motion sensor be represented in the generated assessment of health state of the subject).
	Shalon does not teach a reflectance-based pulse oximeter specifically.
Attention is brought to the Schulze reference, which teaches an earpiece monitor (Fig. 7, monitoring system comprises an earpiece) configured to be worn by a subject (earpiece), the earpiece monitor comprising: 
a battery configured to power the earpiece monitor (col. 9, lines 15-16, Fig. 5); 
an earpiece fitting (col. 8, lines 13-14) configured to be inserted within an ear canal of an ear of the subject, 
a reflective pulse oximeter configured to measure pulse rate and pulse intensity of the subject (col. 5, lines 15-28); 
a digital memory for storing at least one algorithm (col. 1, lines 29-31); and 
a processor configured to process signals from the reflective pulse oximeter using the at least one algorithm (col. 5, lines 15-24, and element 74) to generate an assessment of a health state of the subject (col. 1, lines 29-31 “clinically relevant physiological variables are considered to be “an assessment of the health state of the subject”, it is noted that this does not require that both processed signals of the reflective pulse oximeter and processed signals of the motion sensor be represented in the generated assessment of health state of the subject).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pulse oximeter (also referred to as a plethysmograph as it uses photo-plethysmography to accomplish oximetry ¶[0299] oxygen saturation) taught by Shalon to use reflectance pulse oximetry, as taught by Schulze, because Schulze teaches that reflective techniques for oximetry located on the side of the ear canal is an empirically determined best location for pulse oximetry at the ear (Schulze col. 6, lines 5-14).
Regarding claim 2, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon further teaches wherein an assessment of the health state of the subject comprises an assessment of subject physiological stress (¶[0214], interpreted as mood or emotional stress).
Regarding claim 3, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon and Schulze further teach wherein the assessment of the health state of the subject comprises an assessment of overall subject health (“overall subject health” is not defined in the claims or specification, so any clinically relevant health parameters are considered an assessment of overall subject health, as they are parameters of overall subject health; Schulze: col. 1, lines 29-31, Shalon: ¶[0004], ¶[0429] and Fig. 5).
Regarding claim 4, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Schulze further teaches wherein the reflective pulse oximeter is further configured to monitor blood oxygenation (col. 2, lines 58-63).
Regarding claim 6, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon teaches further comprising an acoustic sensor configured to measure acoustic energy from the subject (¶[0167] bone conduction transducer both measures and transmits acoustic energy).
Regarding claim 7, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon further teaches a device further comprising an environmental sensor configured to monitor at least one of the following in a vicinity of the subject: ambient lighting, ambient temperature, ambient pressure, and ambient humidity (¶[0217]).
Regarding claim 8, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon teaches further comprising a speaker in communication with the earpiece fitting (¶¶[0164-0167] speaker or bone conduction).
Regarding claim 9, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 8.
Shalon further teaches wherein the digital memory further comprises at least one algorithm configured to process audible information for presentation to the subject via the speaker (¶[0213]).
Regarding claim 10, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon further teaches monitoring internal body temperature (¶[0109], ¶¶[0298-0299]).
Shalon does not teach internal body temperature specifically measured by an IR radiation sensor.
Schulze further teaches wherein the earpiece monitor further comprises an IR radiation sensor configured to monitor IR radiation emitted by a tympanic membrane of the ear of the subject (col. 2, lines 65-65).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the body temperature sensor of Shalon to specifically use a thermopile responsive to IR radiation at the tympanic eardrum, as taught by Schulze, because said thermopile reduces disadvantages of earlier temperature monitoring sensors such as discomfort, inconvenience, and danger of injury (Schulze col. 1 lines 64-67) and provides additional advantages such as extreme accuracy and fast response (Schulze col. 2, lines 6-10.)
Regarding claim 11, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon further teaches wherein the earpiece monitor is configured to communicate wirelessly (¶[0234]) with at least one other earpiece monitor (the target of the wireless communication is an intended use, the earpiece monitor of Schulze is capable of wireless communication to any target receptive to a telemetry link).
Regarding claim 13, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon teaches further comprising an earpiece support configured to fit between the ear and the head of the subject and configured to support the earpiece fitting within the ear (Figs. 1a-d).
Regarding claim 14, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon further teaches transmitting sensor data wirelessly between the earpiece monitor and a remote device (interpreted as a device remote from the earpiece monitor as a whole, ¶[0192] transmission to a server, ¶[0234] wireless communication).
Regarding claim 15 Shalon, as modified by Schulze, teach the earpiece monitor of Claim 14.
Shalon further teaches wherein the transceiver is further configured to enable wireless downloads of algorithms between the earpiece monitor and a remote device (¶[0234]; the target of the wireless communication is an intended use, the earpiece monitor of Shalon is capable of wireless communication to any target receptive to a telemetry link, this claim further does not distinguish the originator and target receiver of the “download” or what content comprises the algorithm).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Schulze et al. (U.S. Patent No. 6,556,852,) hereinafter referred to as Schulze; further in view of Faber et al. (International Publication No. WO 2005/074550,) hereinafter referred to as Faber.
Regarding claim 5, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Schulze teaches reflective pulse oximetry monitored at the tympanic membrane of an ear of a subject (col. 5, lines 15-28).
Shalon and Schulze do not teach wherein the reflective pulse oximeter is further configured to monitor blood glucose.
Attention is brought to the Faber reference, which teaches a reflective pulse oximeter configured to monitor blood glucose of the subject (p. 4, lines 20-28, p. 7, lines 29-33).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the earpiece monitor as taught by Shalon and Schulze, to further include blood glucose monitoring algorithms, taught by Faber, because Faber teaches improved reliability and accuracy (p. 2, lines 31-34).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Schulze et al. (U.S. Patent No. 6,556,852,) hereinafter referred to as Schulze; further in view of Baker et al. (U.S. Patent Application Publication No. 2007/0135866,) hereinafter referred to as Baker.
Regarding claim 12, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Schulze and Shalon do not disclose wherein the reflective pulse oximeter and the motion sensor are configured to be polled for reading out data at certain time intervals to extend battery life.
Attention is drawn to the Baker reference, which teaches physiological sensors (¶[0055]) configured to be polled for reading out data at certain time intervals to extend battery life (¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the earpiece monitor of Shalon and Schulze in combination to further include a power saving polling mode, as taught by Baker, because Baker teaches that it’s beneficial to reduce the exposure of RF power to patients by reducing the uptime of wireless communication (Baker ¶[0011]) and that polling provides the power saving reduction of reduced uptime (Baker ¶[0012]).
Claims 16 and 17 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Schulze et al. (U.S. Patent No. 6,556,852,) hereinafter referred to as Schulze; further in view of Abreu (International Publication No. WO 2005/015163,) hereinafter referred to as Abreu.
Regarding claims 16-17, Shalon, as modified by Schulze, teaches the earpiece monitor of Claim 1.
Shalon and Schulze in combination teach an earpiece monitor comprising an earpiece fitting within the ear of the subject, the battery, the reflective pulse oximeter, the motion sensor, the digital memory, and the processor (see Claim 1).
Shalon and Schulze do not teach where each of the sensors, the battery, the memory, and the processor, are comprised in one housing which is configured to fit within the ear of a subject.
Therefore the combination of Schulze and Shalon teach all of the elements of claim 16, except for each element being comprised within one housing configured to fit within the ear of a subject.
Attention is brought to the Abreu reference, which teaches several sensors, processor, memory, and battery integrated into one housing for wearing at the site of measurements. Abreu further teaches that it is due to the available miniaturization at the time of invention (Abreu p. 35, lines 12-16, p. 105, lines 15-223).
It is further noted that Applicant discloses no criticality as to the one-or-multiple piece construction of the earpiece monitor.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the earpiece monitor of Shalon and Schulze to comprise a single, ear-worn device which fits inside of an ear, because Abreu teaches that this type of miniaturization was already known at the time of invention and because the courts have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/           Examiner, Art Unit 3792       

/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3792